
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 172
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mr. Honda (for
			 himself, Mr. Manzullo,
			 Ms. Hanabusa,
			 Mr. Faleomavaega,
			 Ms. DeGette,
			 Mrs. Davis of California,
			 Ms. Hirono,
			 Ms. McCollum,
			 Mr. Grijalva,
			 Ms. Richardson,
			 Mr. Rush, Ms. Moore, Mr. David
			 Scott of Georgia, Ms. Bass of
			 California, Mr. McGovern,
			 Mr. Hastings of Florida,
			 Ms. Chu, Mr. McNerney, Mr.
			 Thompson of California, Ms. Lee of
			 California, Ms. Matsui,
			 Mr. Sablan,
			 Ms. Bordallo,
			 Mr. Wu, Mr. Ellison, Mr.
			 Cicilline, Mr. McDermott,
			 Ms. Zoe Lofgren of California,
			 Mr. Pierluisi,
			 Mr. George Miller of California,
			 Mr. Larsen of Washington,
			 Mr. Deutch,
			 Mr. McIntyre,
			 Mr. Levin,
			 Ms. Baldwin,
			 Mr. Neal, Mr. Pascrell, Mr.
			 Berman, Ms. Woolsey,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Scott of Virginia) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing heartfelt condolences and
		  support for assistance to the people of Japan and all those affected in the
		  aftermath of the deadly earthquake and tsunamis of March 11,
		  2011.
	
	
		Whereas on March 11, 2011, an estimated 9.0-magnitude
			 earthquake struck off the northeast coast of Japan, approximately 80 miles from
			 the coastal city of Sendai;
		Whereas the massive earthquake was the most powerful on
			 record to hit Japan and the fourth strongest in the world since 1900, according
			 to the U.S. Geological Survey;
		Whereas the earthquake has been followed by more than 200
			 aftershocks, some reaching magnitudes above 6.0 and triggering additional
			 tsunami warnings;
		Whereas the massive 9.0-magnitude earthquake produced a
			 major tsunami nearly 30 feet in height which surged several miles inland in
			 Japan;
		Whereas the tsunami traveled across the Pacific Ocean at
			 an approximate speed of 500 miles per hour, prompting warnings and alerts for
			 over 50 countries and territories throughout the Pacific Ocean, including the
			 United States and her territories;
		Whereas the tsunami’s impact on the United States included
			 two casualties, forced evacuations, and significant property damage initially
			 reported in Kealakekua, Maalaea Harbor, and Kahului in Hawaii, Crescent City,
			 Fort Bragg, and Santa Cruz harbors in California, and the port of
			 Brookings-Harbor in Oregon;
		Whereas by March 14, 2011, states of emergency were
			 declared for Hawaii and California’s Del Norte, Humboldt, San Mateo, and Santa
			 Cruz counties with others to possibly follow;
		Whereas videos and aerial images taken immediately
			 following the tsunami’s impact on Japan show flooded towns and farmland,
			 collapsed buildings and homes, raging fires, and hundreds of automobiles,
			 trains, and boats swept away;
		Whereas four nuclear power plants in Fukushima Prefecture
			 were immediately shutdown due to safety concerns about damage sustained and
			 prompted the evacuation of thousands of local residents;
		Whereas by March 14, 2011, states of emergency continue at
			 the Fukushima Daiichi and Fukushima Daini nuclear power plants due to multiple
			 explosions, threats of leaking radiation, and possible nuclear meltdown;
		Whereas after the earthquake and tsunami impact, nearly
			 half a million people in Japan were displaced and millions more were left
			 without power;
		Whereas by March 14, 2011, the National Police Agency of
			 Japan reported the number of people affected at 1,897 casualties, 1,885
			 injured, and 3,002 missing;
		Whereas the police chief of Miyagi Prefecture, prefecture
			 nearest to the epicenter of the earthquake, predicted that the casualties could
			 be over 10,000 in that area alone;
		Whereas the full extent of the tremendous loss of life and
			 destruction of property will not be known for some time;
		Whereas Japan Prime Minister Naoto Kan addressed the
			 people of Japan and said that “this is the biggest crisis we have faced in our
			 65-year post war history”;
		Whereas the people of Japan have demonstrated steadfast
			 courage, selflessness, resilience, and compassion during this tragedy;
		Whereas international groups and private citizens have
			 quickly and compassionately rallied humanitarian assistance and donations for
			 the people of Japan;
		Whereas over 70 nations have offered relief assistance and
			 many have sent disaster response teams to Japan, including a search and rescue
			 team from New Zealand, which was devastated by an earthquake on February 22,
			 2011;
		Whereas the United States helped to rebuild Japan
			 following World War II, fostering an enduring friendship between the two
			 peoples;
		Whereas the friendship between the United States and Japan
			 is based upon shared democratic ideals, strong economic ties, and a mutual
			 security partnership;
		Whereas the United States rapidly responded to the
			 earthquake by sending to Japan two United States Agency for International
			 Development (USAID) urban search and rescue teams, a USAID Disaster Assistance
			 Response Team, and United States naval vessels including the USS Ronald Reagan
			 battle group; and
		Whereas President Barack Obama affirmed United States
			 support and assistance to the people of Japan by offering his condolences and
			 declared that “the United States stands ready to help the Japanese people in
			 this time of great trial”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)mourns with the people of Japan and all the
			 countries affected for the horrific loss of life caused by the tragic
			 earthquake and tsunami on March 11, 2011;
			(2)expresses its
			 deepest condolences and sympathy to the families of the victims of this
			 tragedy;
			(3)applauds the
			 prompt commitments of support and humanitarian efforts already underway by the
			 international community, relief agencies, and private citizens;
			(4)reaffirms the
			 longstanding friendship shared between the United States and Japan;
			(5)pledges its full support and solidarity
			 with the people of Japan and all others affected by this tragedy as they
			 struggle to rebuild their lives in the wake of this disaster; and
			(6)urges the United States Government to
			 continue to provide assistance to Japan and damaged United States communities
			 during their recovery and reconstruction efforts.
			
